DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
3.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/005,649 (Ducellier et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-15 of the instant application are encompassed by claims 1-7 of copending Application No. 17/005,649 (Ducellier et al) .
Instant Application No. 16/881,338 (Claim 1)
copending Application No. 17/005,649 (Claims 1)
        An optical system comprising:
         a plurality of internal apertures, wherein each internal aperture is operable to receive a corresponding aperture-specific optical signal;

       An optical system comprising:
        a plurality of internal apertures, wherein each internal aperture is operable to receive a corresponding aperture-specific optical signal (i.e., see Claim 1 of copending Application No. 17/005,649);


a plurality of external optical assemblies, wherein each external optical assembly corresponds to one of the internal apertures, and each external optical assembly is operable to direct the aperture-specific optical signal of the corresponding internal aperture in a corresponding external direction, wherein the external direction for each external optical assembly is independently controllable; and

        a plurality of coarse pointing optical assemblies, each of the plurality of coarse pointing assemblies receiving one or more corresponding aperture-specific optical signals, each coarse pointing optical assembly being independently controllable to deflect the received one or more corresponding aperture-specific optical signals in a corresponding signal-specific direction;
      a plurality of aperture-specific fine pointing optical assemblies, each of the plurality of fine pointing assemblies being sized to fit within a corresponding internal aperture, 


a telescope assembly positioned between the plurality of internal apertures and the plurality of external optical assemblies, wherein the telescope assembly defines a shared optical train arranged to direct the aperture-specific optical signals between each internal aperture and the corresponding external optical assembly.

        a telescope assembly positioned intermediate the plurality of internal apertures and the plurality of coarse pointing optical assemblies, the telescope assembly defining a shared optical train arranged to direct aperture-specific optical signals between corresponding internal apertures and coarse pointing assemblies (i.e., see Claim 1 of copending Application No. 17/005,649).




	Regarding claim 2, as similarly described above, Ducellier et al discloses 
wherein the shared optical train comprises a parabolic mirror, and each external optical assembly comprises an input sub-aperture arranged facing the same parabolic mirror whereby each corresponding aperture-specific optical signal is 
Regarding claim 3, as similarly described above, Ducellier et al discloses 
wherein the telescope assembly defines a central telescope axis, and the parabolic mirror is concentric with the central telescope axis and the parabolic mirror is rotationally symmetric about the central telescope axis (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 4, as similarly described above, Ducellier et al discloses 
wherein the telescope assembly defines a central telescope axis, and the optical train is rotationally symmetric about the central telescope axis (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 5, as similarly described above, Ducellier et al discloses 
wherein the optical train comprises a plurality of optical elements, and the plurality of optical elements are concentric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 6, as similarly described above, Ducellier et al discloses 
wherein the optical train comprises a plurality of mirrors, wherein the plurality of mirrors are concentric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).

wherein the optical train comprises a plurality of lenses, wherein the plurality of lenses are concentric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 8, as similarly described above, Ducellier et al discloses wherein the optical train comprises a plurality of mirrors, wherein each mirror is rotationally symmetric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 9, as similarly described above, Ducellier et al discloses 
wherein the optical train comprises a plurality of lenses, wherein each lens is rotationally symmetric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 10, as similarly described above, Ducellier et al discloses 
wherein the optical train comprises at least one lens and at least one mirror wherein the at least one lens and the at least one mirror are concentric (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 11, as similarly described above, Ducellier et al discloses 

Regarding claim 12, as similarly described above, Ducellier et al discloses 
wherein:  the telescope assembly defines a telescope field of view; and each external direction has an angular separation from each and every other external direction that is controllable to an angular separation range greater than the telescope field of view (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 13, as similarly described above, Ducellier et al discloses wherein each external optical assembly comprises an adjustable beam deflector operable to direct the corresponding aperture-specific optical signal through a corresponding external communication terminal in the corresponding external direction (i.e., see Claims 1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 14, as similarly described above, Ducellier et al discloses 
wherein the beam deflector comprises a coarse pointing assembly (i.e., see Claims  1, 9-11 and 15-17 of copending Application No. 17/005,649).
Regarding claim 15, as similarly described above, Ducellier et al discloses 
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5,	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Juarez et al (Pub. No.: US 2016/0112124) in view of Duncan et al (US Patent No. 5,905,591).
	Regarding claim 1, referring to Figures 12 and 13, Juarez et al teaches 
an optical system comprising:

a plurality of external optical assemblies (i.e., input sub-apertures 1201, Figs. 12 and 13), wherein each external optical assembly corresponds to one of the internal optical assemblies, and each external optical assembly (i.e., input sub-apertures 1201, Figs. 12 and 13) is operable to direct the aperture-specific optical signal of the corresponding internal optical assemblies in a corresponding external direction, wherein the external direction for each external optical assembly is independently controllable; and
a telescope assembly (i.e., telescope, Figs. 12 and 13) positioned between the plurality of internal optical assemblies and the plurality of external optical assemblies, wherein the telescope assembly defines a shared optical train arranged to direct the aperture-specific optical signals between each internal optical assemblies and the corresponding external optical assembly (i.e., Figures 12 and 13, page 6, paragraphs [0070]-[0073], and page 9, paragraph [0096]).
Juarez et al differs from claim 1 in that he fails to specifically teach a plurality of internal apertures, wherein each internal aperture is operable to 
Regarding claim 2, the combination of Juarez et al and Duncan et al teaches 
wherein the shared optical train comprises a parabolic mirror (i.e., parabolic mirrors 1202 and 1203, Figs. 12 and 13 of Juarez et al), and each external optical assembly (i.e., input sub-apertures 1201, Figs. 12 and 13 of Juarez et al) comprises an input sub-aperture arranged facing the same parabolic mirror whereby each corresponding aperture-specific optical signal is reflected by the same parabolic mirror.
Regarding claim 3, the combination of Juarez et al and Duncan et al teaches wherein the telescope assembly defines a central telescope axis, and the parabolic mirror is concentric with the central telescope axis and the parabolic 
Regarding claim 4, the combination of Juarez et al and Duncan et al teaches 
wherein the telescope assembly defines a central telescope axis, and the optical train is rotationally symmetric about the central telescope axis (i.e., Figs. 12 and 13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 5, the combination of Juarez et al and Duncan et al teaches 
 wherein the optical train comprises a plurality of optical elements, and the plurality of optical elements are concentric (i.e., Figs. 12 and 13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 6, the combination of Juarez et al and Duncan et al teaches 
wherein the optical train comprises a plurality of mirrors, wherein the plurality of mirrors are concentric (i.e.,, parabolic mirrors 1202 and 1203, Figs. 12 and 13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 7, the combination of Juarez et al and Duncan et al teaches 
wherein the optical train comprises a plurality of lenses, wherein the plurality of lenses are concentric (i.e., Figs. 10-13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).

Regarding claim 9, the combination of Juarez et al and Duncan et al teaches
wherein the optical train comprises a plurality of lenses, wherein each lens is rotationally symmetric (i.e., Figs. 10-13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 10, the combination of Juarez et al and Duncan et al teaches wherein the optical train comprises at least one lens and at least one mirror wherein the at least one lens and the at least one mirror are concentric (i.e., Figs. 10-13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 11, the combination of Juarez et al and Duncan et al teaches wherein the optical train comprises at least one lens and at least one mirror wherein each lens and each mirror is rotationally symmetric (i.e., Figs. 10-13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 12, the combination of Juarez et al and Duncan et al teaches wherein:  the telescope assembly defines a telescope field of view; and each external direction has an angular separation from each and every other 
Regarding claim 13, the combination of Juarez et al and Duncan et al teaches wherein each external optical assembly comprises an adjustable beam deflector operable to direct the corresponding aperture-specific optical signal through a corresponding external communication terminal in the corresponding external direction (i.e., Figs. 12 and 13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).
Regarding claim 14, the combination of Juarez et al and Duncan et al teaches wherein the beam deflector comprises a coarse pointing assembly (i.e., coarse pointing assembly, Fig. 5 of Duncan et al).
Regarding claim 15, the combination of Juarez et al and Duncan et al teaches wherein the optical system is an optical laser communication system (i.e.,  Figs. 12 and 13 of Juarez et al, and Figs. 5 and 6 of Duncan et al).

                                                Conclusion
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/           Primary Examiner, Art Unit 2636